Citation Nr: 1329512	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-19 367	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for renal 
insufficiency.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Veteran requested a hearing and a Travel Board hearing 
was scheduled for October 2012.  However, prior to that 
date, the Veteran withdrew these appeals. 

The Board regretfully notes that in July 2013, the Veteran 
died.


FINDINGS OF FACT

1.  On October 22, 2012, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through his authorized representative at the 
time, the Veterans of Foreign Wars of the United States 
(VFW), that he requested withdrawal of the appeal of the 
issue of entitlement to a service connection for gout.

2.  On October 22, 2012, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through his authorized representative at the 
time, the VFW, that he requested withdrawal of the appeal of 
the issue of entitlement to a service connection for renal 
insufficiency.  

3.  In April 2013 correspondence from the Veterans 
authorized representative, appointed in March 2013, the 
Disabled American Veterans (DAV), the Veteran requested that 
all his appeals be withdrawn.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue 
of entitlement to service connection for gout have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue 
of entitlement to service connection for renal insufficiency 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through a statement from 
his authorized representative at the time, the VFW, received 
on October 22, 2012, withdrew the appeals of the issues of 
entitlement to service connection for gout and renal 
insufficiency.  In a statement dated in April 2013 from the 
representative appointed in March 2013, the DAV, the Veteran 
reinforced this request, and indicating his desire to 
withdraw all appeals.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.






ORDER

The appeal of the issue of entitlement to service connection 
for gout is dismissed.

The appeal of the issue of entitlement to service connection 
for renal insufficiency is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


